UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 23, 2008 (May 20, POOL CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-26640 36-3943363 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 109 Northpark Boulevard, Covington, Louisiana 70433-5001 (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code) 985-892-5521 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. On May 20, 2008, SCP Distributors LLC, Superior Pool Products, LLC and Horizon Distributors, Inc. entered into Amendment No. 12 to the Receivables Purchase Agreement and Amendment No. 3 to the Receivables Sale Agreement among Superior Commerce LLC, JPMorgan Chase Bank, N.A. f/k/a Bank One, NA (Main Office Chicago) and Jupiter Securitization Company f/k/a Jupiter Securitization Corporation.The Amendments renew our Receivables Facility for an additional term of 364 days.We have the ability to borrow up to$135.0million under the amended Receivables Facility through August 31, 2008 and up to $95.0 million thereafter. The Receivables Facilityis described further in Note 5 to our audited financial statements included in our Form 10-K for the year ended December 31, 2007. Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement. The information provided in Item 1.01 above is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits 10.1 Amendment No. 12 to Receivables Purchase Agreement dated as of May 20, 2008, among SCP Distributors LLC, Superior Commerce LLC, JS Siloed Trust, and JPMorgan Chase Bank, N.A. f/k/a Bank One, NA (Main Office Chicago). 10.2 Amendment No. 3 to Receivables Sales Agreement, dated as of May 20, 2008, among SCP Distributors LLC, Superior Pool Products, LLC, Horizon Distributors, Inc., and Superior Commerce LLC. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. POOL CORPORATION By:/s/ Mark W.
